DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending as amended on 9/17/2019.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 18-20, and species of polyamic acid derived from BPAF as dianhydride (and wherein no non-fluorene containing dianhydride is present), and from TFMB and a siloxane diamine as diamines, in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that there would be no burden to search the entire application.  This is not found persuasive because a burden exists, as established in paragraphs 7 and 15 of the requirement mailed on 4/8/2022. The requirement is still deemed proper and is therefore made FINAL.
Claims 4 (nonelected species), 11-17 and 21-27 (nonelected inventions) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 depends from claim 1 and further narrows “the diamine.” However, claim 1 does not recite “a diamine.” It is clear that “the diamine” recited in claim 5 is meant to refer to the residue group P1 in claim 1. However, claim 5 should be amended for consistency with claim 1 and to provide proper antecedent basis (e.g., by utilizing language similar to claim 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujitomi et al (JP 2016-029126; machine translation provided by Applicant on 7/22/2020 cited herein) in view of Nakayama et al (WO 2013154141; included machine translation cited herein).
As to claims 1-3 and 5-9, Fujitomi discloses a polyamic acid (corresponding to a polyimide precursor as presently recited) formed from reaction of diaminosiloxane monomer, an aromatic diamine and a dianhydride (abstract, [0032]). A polyimide film formed from curing the precursor is suitable for use as a flexible substrate [0007], such as a flexible display substrate [0112].
Fujitomi teaches three most preferred structures for the divalent organic group in the aromatic diamine [0063], including [0064]:

    PNG
    media_image1.png
    183
    297
    media_image1.png
    Greyscale
, which has a structure according to instant P1 and is a residue group of 2,2’-diaminobis(trifluoromethyl)biphenyl (“TFMB,” as recited in claim 5). 
Fujitomi teaches [0046] that the diaminosiloxane preferably has a structure according to: 

    PNG
    media_image2.png
    265
    607
    media_image2.png
    Greyscale
, which provides the polyimide precursor with structure according to instant formula (3) wherein P3 and P4 are monovalent 1 carbon groups. 
Fujitomi teaches that the weight average molecular weight is preferably 20,000-150,000 [0082], and that below the lower limit, the strength of the resulting film may decrease and the coefficient of linear expansion may increase, while above the upper limit, the viscosity of increases and film thickness accuracy, such as flatness, deteriorates [0083]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polyimide precursor disclosed by Fujitomi having any appropriate molecular weight within the range disclosed by Fujitomi in order to achieve the desired balance between film strength, coefficient of linear expansion, viscosity and film flatness, including a molecular weight within any of the presently claimed ranges of 90,000-250,000 (claim 1), 96,000-250,000 (claim 2), 90,000-200,000 (claim 6), 110,000-200,000 (claim 7), 90,000-180,000 (claim 8) or 139,000-250,000 (claim 9). 
As to the dianhydride, Fujitomi teaches a variety of suitable structures [0067] and names several examples of dianhydrides [0080], but fails to teach a dianhydride containing a fluorene structure as shown in instant formula (2), such as 9,9-bis(3,4-dicarboxyphenyl)fluorene dianhydride (elected species recited in instant claim 3, herein “BPAF”). 
Like Fujitomi, Nakayama discloses a polyimide film suitable for use as a substrate for a flexible display device (p 14, “industrial applicability) formed from a polyamic acid. The polyamic acid is formed from a tetracarboxylic component and a diamine component (abstract). Nakayama teaches that a polyimide obtained from a polyamic acid solution having a 9,9’-diphenylfluorene skeleton has high transparency (industrial applicability, p 14; p 2, “technical field”). Nakayama teaches that polyimide having a 9,9’-diphenylfluorene structure has a desired small optical anisotropy, but insufficient film forming properties (p 2, background art). Nakayama teaches utilizing particular types of monomers in addition to a 9,9’-diphenylfluorene-containing monomer in order to provide a polyimide having excellent transparency and film forming properties (p 2, abstract, technical field; p 4, middle), including a fluorine atom-containing diamine and a silicon-atom containing diamine (abstract). Nakayama exemplifies a polyimide formed from reaction BPAF with TFMB (Example 1, p 10). 
Considering Nakayama’s disclosure, the person having ordinary skill in the art would have been motivated to utilize BPAF as the dianhydride for forming a polyimide for applications such as a flexible display substrate, in order to increase transparency and reduce optical anisotropy. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamic acid from TFMB, a diaminosiloxane, and a dianhydride, as disclosed by Fujitomo, by utilizing BPAF, as taught in Nakayama, as the dianhydride. Given that the diamine monomers disclosed by Fujitomo (TFMB and diaminosiloxane) are both included in the types of monomers named by Nakayama for use in combination with BPAF to ensure film formability, the person having ordinary skill in the art would have had a reasonable expectation of success in using BPAF as Fujitomo’s dianhydride component. 
As to claims 10 and 18-20, Fujitomo suggests a polyimide precursor according to claim 1, used to form a polyimide film for a flexible display substrate, as set forth above. Fujitomo further discloses a solvent used in the resin composition [0089], and discloses that the solid content (i.e., concentration of polyimide precursor) is 5-40 wt% [0096], which encompasses the ranges recited in claim 18. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Claim(s) 1-3, 5-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2019-0038268 to Yun et al.  
Claim(s) 1-3, 5-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0095376 to Yun et al. 
US 2020/0095376 is the English language family member of KR 10-2019-0038268, and therefore, both rejections over Yun are presented below simultaneously, with citations to US ‘376. 
As to claims 1-3 and 5-9, Yun discloses a polyamic acid (polyimide precursor) as shown in [0016] with an X group from a dianhydride and a Y group from a diamine. 
Yun discloses suitable X group formulas in [0020], including a diphenylfluorene structure (formula 2e). See also [0065], formula 3l. Yun discloses suitable Y group formulas in [0025], including a formula 4b wherein L1 can be a single bond [0026]. Yun exemplifies a polyimide wherein the dianhydride is BPAF (9,9’-bis(3,4-dicarboxyphenyl)fluorene dianhydride) and the diamine is TFMB (2,2’-bis(trifluoromethyl)benzidine). See Table 2, example 2. 
Yun further teaches that the polyimide may comprise a siloxane structure formed by including a siloxane diamine [0073-75]. 
When preparing a polyimide from an “X” group-containing dianhydride, “Y” group-containing diamine and a siloxanediamine, as disclosed by Yun, the person having ordinary skill in the art would have been motivated to select any appropriate dianhydride and diamine from those named by Yun, particularly exemplified monomers, including BPAF and TFMB, in order to provide a polyimide precursor solution which can exhibit excellent chemical resistance and storage stability, while also improving heat resistance, transparency and maintaining mechanical properties [0009]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Yun’s polyimide from BPAF as the “X” group-containing dianhydride, TFMB as the “Y” group-containing diamine and a siloxanediamine according to Yun’s formula 7, thereby arriving at a structure as presently recited wherein the P1 group is derived from TFMB (as recited in claim 5), the P2 group is derived from BPAF (as recited in claim 3), and the siloxanediamine provides a unit according to instant formula 3. 
As to the presently recited molecular weight, Yun teaches a range of 50,000-200,000 g/mol [0079]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polyimide precursor disclosed by Yun having any appropriate molecular weight within the range disclosed by Yun, including a molecular weight within any of the presently claimed ranges of 90,000-250,000 (claim 1), 96,000-250,000 (claim 2), 90,000-200,000 (claim 6), 110,000-200,000 (claim 7), 90,000-180,000 (claim 8) or 139,000-250,000 (claim 9).
As to claims 10 and 18, Yun teaches a solution of polyamic acid dissolved in organic solvent [0081], and exemplifies a solid content of 12 wt% [0106], which falls within the presently claimed ranges. 
As to claims 19 and 20, Yun teaches use of polyimide film as a flexible display substrate [0044]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766